DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "156" have both been used to designate an “input device.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure includes numerous terms, including the term Bluetooth®, which are trade names or marks used in commerce. This and other similar terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because it uses the phrase, “the optical images” without first providing for “optical images” without the use of a definite article.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldish (US 2016/0183879 A1) in view of Liu, C., et al. (2015). Automatic detection of diabetic foot complications with infrared thermography by asymmetric analysis. Journal of biomedical optics, 20(2), Sections 3 and 4 (hereinafter referred to as, “Liu”).
	Regarding claim 1, Goldish teaches a system for identifying a health disorder based on a temperature asymmetry estimation (See Goldish: Para. [0004] (clarifying that their disclosure is used in, "foot screening for diabetics by offering a system for screening the skin condition of the plantar surface of the feet") and Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")), the system comprising: 
an imaging device having: a thermal camera configured to detect thermal images corresponding to an inspected body part (See Goldish: Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")) and a reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")), and 
a mobile device in electrical communication with the imaging device, remote from the imaging device (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")), having an optical camera configured to detect the optical images corresponding to an inspected body part (See Goldish: Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image ... Photographic still images, especially those which are free of artifacts such as those that present themselves from feet being pressed against platens and other surfaces, are useful representation of discoloration that typically evidences sores and other injuries")) and the reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")), and 
configured to receive the thermal images from the thermal camera and to transmit the optical images and the thermal images (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")); a base unit configured to be mechanically coupled to the imaging device and the mobile device (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")); and a diagnostic processor remote from the imaging device, configured to receive the optical images and the thermal images from the mobile device (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")), and therefore substantially what is described in claim 1.
	However, Goldish fails to teach wherein the processor is programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	Nevertheless, Liu teaches a diagnostic processor remote from the imaging device (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")) … and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (See Liu: Section 3, Methodology for Automatic Detection of Diabetic Foot Complications, and Section 3.1, Overview of the Proposed Methodology, Paras. 1-5 (providing that the, "proposed methodology ... [pertains to] patient-specific image analysis [used] to automatically detect diabetic foot complications ... [and the] first step after image acquisition was the segmentation of the feet … [the] next step is the alignment of the RGB images and thermal images ... [and the] last step was to conduct asymmetric analysis to detect the temperature differences of contralateral regions on the left and right feet")).
	The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 1. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 2, Goldish in view of Liu teaches the system of claim 1 (See above discussion), and therefore substantially what is described in claim 2.
Furthermore, Goldish teaches wherein the mobile device further includes: an input device configured to receive user input corresponding to a request to begin image capture (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")); and 
a mobile processor programmed to control the thermal camera and the optical camera to detect the thermal images and the optical images, respectively (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), Paras. [0034]-[0035] (providing that the, "system may further comprise a software based image acquisition module which ... interpolates overlaid images and 3-D constructs ... [and the] image acquisition device can be at least one of the following chosen from the group comprising: a thermal imager, IR imager, a photographic still image camera, or a dual use  thermal/photographic still image camera, either singly or in tandem ... camera 220 (either mobile device based or otherwise dedicated photographic device) is situated"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")), based on the received user input (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")).
Regarding claim 3, Goldish in view of Liu teaches the system of claim 2 (See above discussion), and therefore substantially what is described in claim 3.
Furthermore, Goldish teaches wherein a remote server having the diagnostic processor and a server input/output port (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user"), and Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like")), 
wherein: the mobile device further includes a mobile input/output port configured to receive the thermal images  (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")); and 
the mobile processor is further programmed to control the mobile input/output port to transmit the thermal images and the optical images to the server input/output port (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")).
Regarding claim 4, Goldish in view of Liu teaches the system of claim 3 (See above discussion), and therefore substantially what is described in claim 4.
Goldish does not teach estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images, the inspected optical image and the inspected thermal image corresponding to the inspected body part; and estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images, the reference optical image and the reference thermal image corresponding to the reference or contralateral body part, wherein determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part.
Furthermore, Liu teaches wherein the diagnostic processor (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")) is further configured to: estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot")); and 
estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection")), wherein 
determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")) based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")).
The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 4. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 5, Goldish in view of Liu teaches the system of claim 3 (See above discussion), and therefore substantially what is described in claim 5.
Furthermore, Goldish teach wherein the mobile input/output port is configured to be physically and logically coupled to the imaging input/output port of the imaging device (See Liu: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")).
Regarding claim 6, Goldish in view of Liu teaches the system of claim 5 (See above discussion), and therefore substantially what is described in claim 6.
Furthermore, Goldish teaches wherein  (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")).
Regarding claim 7, Goldish in view of Liu teaches the system of claim 1 (See above discussion), and therefore substantially what is described in claim 7.
Furthermore, Goldish teaches wherein the further includes a second optical camera such that the optical images may be captured using either of the optical camera of the mobile device or the second optical camera of the imaging device (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), Para. [0036] (providing for, "the use of several cameras statically positioned at different points along track 270 (as further referenced above in regards to FIG. 6B), with a system to integrate the photos for viewing by the patient and clinicians"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")).
Regarding claim 8, Goldish in view of Liu teaches the system of claim 1 (See above discussion), and therefore substantially what is described in claim 8.
Furthermore, Goldish teaches wherein the base unit further includes: a support rest configured to receive and support the inspected body part and the reference or contralateral body part (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")); and 
an imaging connector configured to be physically coupled to the imaging device (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")) and to retain the imaging device in place relative to the support rest (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")).
Regarding claim 9, Goldish in view of Liu teaches the system of claim 8 (See above discussion), and therefore substantially what is described in claim 9.
Furthermore, Goldish teaches wherein the inspected body part includes a first leg or foot and the reference or contralateral body part includes a second leg or foot (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")), and wherein the support rest includes a first physical support configured to receive and support the first leg or foot (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")) and a second physical support configured to receive and support the second leg or foot (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")).
Regarding claim 10, Goldish in view of Liu teaches the system of claim 8 (See above discussion), and therefore substantially what is described in claim 10.
Furthermore, Goldish teaches wherein the base unit includes a body portion having the support rest, a device portion having the imaging connector (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")), and an extendable portion between the body portion and the device portion and configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector (See Goldish: Para. [0042] (providing that the, "camera can ... be employed on a more portable frame ...with an extendable portable stabilizer pole ... the extendable (and therefore retractable) stabilizer pole 800 may have an optional stabilization member for situating ... [and]the camera 830, when attached pole 800, may transmit, wirelessly or otherwise, to a remote screen or mobile device which serves as a viewer 810")).
Regarding claim 11, Goldish in view of Liu teaches the system of claim 1 (See above discussion), and therefore substantially what is described in claim 11.
Furthermore, Goldish teaches further comprising an output device coupled to the diagnostic processor, the output device configured to output status data corresponding to a current status of the imaging device (See Goldish: Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")).
Regarding claim 12, Goldish teaches a system for identifying a health disorder based on a temperature asymmetry estimation (See Goldish: Para. [0004] (clarifying that their disclosure is used in, "foot screening for diabetics by offering a system for screening the skin condition of the plantar surface of the feet") and Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")), the system comprising: an imaging device having: a thermal camera configured to detect thermal images corresponding to an inspected body part (See Goldish: Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")) and a reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")), 
an optical camera configured to detect optical images corresponding to the inspected body part (See Goldish: Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image ... Photographic still images, especially those which are free of artifacts such as those that present themselves from feet being pressed against platens and other surfaces, are useful representation of discoloration that typically evidences sores and other injuries")) and the reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")), and an imaging input/output port configured to transmit the thermal images and the optical images (See Goldish: Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user") and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image"));
a mobile device in electrical communication with the imaging device, remote from the imaging device (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")), and configured to receive the optical images and the thermal images from the imaging input/output port of the imaging device and to transmit the optical images and the thermal images (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")); 
a base unit configured to be mechanically coupled to the imaging device and the mobile device (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")); and a diagnostic processor remote from the imaging device, configured to receive the optical images and the thermal images from the mobile device (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")), and therefore substantially what is described in claim 12.
	However, Goldish fails to teach wherein the processor is programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	Nevertheless, Liu teaches a diagnostic processor remote from the imaging device (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")) … , and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (See Liu: Section 3, Methodology for Automatic Detection of Diabetic Foot Complications, and Section 3.1, Overview of the Proposed Methodology, Paras. 1-5 (providing that the, "proposed methodology ... [pertains to] patient-specific image analysis [used] to automatically detect diabetic foot complications ... [and the] first step after image acquisition was the segmentation of the feet … [the] next step is the alignment of the RGB images and thermal images ... [and the] last step was to conduct asymmetric analysis to detect the temperature differences of contralateral regions on the left and right feet")).
	The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 12. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 13, Goldish in view of Liu teaches the system of claim 12 (See above discussion), and therefore substantially what is described in claim 13.
Furthermore, Goldish teaches wherein the mobile device includes: an input device configured to receive user input corresponding to a request to begin image capture (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")); and
a mobile processor programmed to control the thermal camera and the optical camera to detect the thermal images and the optical images, respectively (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), Paras. [0034]-[0035] (providing that the, "system may further comprise a software based image acquisition module which ... interpolates overlaid images and 3-D constructs ... [and the] image acquisition device can be at least one of the following chosen from the group comprising: a thermal imager, IR imager, a photographic still image camera, or a dual use  thermal/photographic still image camera, either singly or in tandem ... camera 220 (either mobile device based or otherwise dedicated photographic device) is situated"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")), based on the received user input (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")).
Regarding claim 14, Goldish in view of Liu teaches the system of claim 13 (See above discussion), and therefore substantially what is described in claim 14.
Furthermore, Goldish teaches wherein a remote server having the diagnostic processor and a server input/output port (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user"), and Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like")), wherein: the mobile device further includes a mobile input/output port configured to receive the thermal images and the optical images from the imaging input/output port (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")); and
the mobile processor is further programmed to control the mobile input/output port to transmit the thermal images and the optical images to the server input/output port (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")).
Regarding claim 15, Goldish in view of Liu teaches the system of claim 12 (See above discussion), and therefore substantially what is described in claim 15.
Goldish does not teach estimate[ing] an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images, the inspected optical image and the inspected thermal image corresponding to the inspected body part; and estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images, the reference optical image and the reference thermal image corresponding to the reference or contralateral body part, wherein determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part.
Furthermore, Liu teaches wherein the diagnostic processor (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")) is further configured to: estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot")); and 
estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection")), wherein 
determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")) based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")).
The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 15. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 16, Goldish in view of Liu teaches the system of claim 12 (See above discussion), and therefore substantially what is described in claim 16.
Furthermore, Goldish teaches wherein the base unit further includes: a support rest configured to receive and support the inspected body part and the reference or contralateral body part (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")); and 
an imaging connector configured to be physically coupled to the imaging device (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")) and to retain the imaging device in place relative to the support rest (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26")).
Regarding claim 17, Goldish teaches a method for identifying a health disorder based on a temperature asymmetry estimation (See Goldish: Para. [0004] (clarifying that their disclosure is used in, "foot screening for diabetics by offering a system for screening the skin condition of the plantar surface of the feet") and Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")), the method comprising: mechanically coupling an imaging device and a mobile device to a base unit, the method comprising: mechanically coupling an imaging device and a mobile device to a base unit (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")); detecting, by a thermal camera of [[an]] the imaging device, thermal images corresponding to an inspected body part (See Goldish: Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")) and a reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")); 
detecting, by an optical camera of at least one of the mobile device or the imaging device, optical images corresponding to the inspected body part (See Goldish: Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image ... Photographic still images, especially those which are free of artifacts such as those that present themselves from feet being pressed against platens and other surfaces, are useful representation of discoloration that typically evidences sores and other injuries"), Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), and Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission")) and the reference or contralateral body part (See Goldish: Para. [0041] (stating that the various views imaged, "can be archived for later referral by viewers, who can easily view changes in any given surface area of the foot, across any given increment of time (or even across all times, including as a rapid view that simulates time elapsed video progression of changes to the various surfaces) in order to review changes relating to location and extent of tissue damage and/or tissue healing") and Para. [0011] (clarifying that the disclosure provides, "unobstructed and artifact-free images of the hard to view skin surfaces, such as the feet")); receiving, by [[a]] the mobile device that is in electrical communication with the imaging device, the thermal images and the optical images (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")); transmitting, by the mobile device, the thermal images and the optical images to a server (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches") and Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like")); and ... a diagnostic processor  (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")), and therefore substantially what is described in claim 17.
	However, Goldish fails to teach determining, by a diagnostic processor of the server, that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
	Nevertheless, Liu teaches determining, by a diagnostic processor of the server, that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7") and Section 3, Methodology for Automatic Detection of Diabetic Foot Complications, and Section 3.1, Overview of the Proposed Methodology, Paras. 1-5 (providing that the, "proposed methodology ... [pertains to] patient-specific image analysis [used] to automatically detect diabetic foot complications ... [and the] first step after image acquisition was the segmentation of the feet … [the] next step is the alignment of the RGB images and thermal images ... [and the] last step was to conduct asymmetric analysis to detect the temperature differences of contralateral regions on the left and right feet")).
	The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 17. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 18, Goldish in view of Liu teaches the method of claim 17 (See above discussion), and therefore substantially what is described in claim 18.
Furthermore, Goldish teaches further comprising: receiving, by an input device of the mobile device, user input corresponding to a request to begin image capture (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")); and 
controlling, by a mobile processor of the mobile device , the thermal camera and the optical camera to detect the thermal images and the optical images, respectively (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), Paras. [0034]-[0035] (providing that the, "system may further comprise a software based image acquisition module which ... interpolates overlaid images and 3-D constructs ... [and the] image acquisition device can be at least one of the following chosen from the group comprising: a thermal imager, IR imager, a photographic still image camera, or a dual use  thermal/photographic still image camera, either singly or in tandem ... camera 220 (either mobile device based or otherwise dedicated photographic device) is situated"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")), based on the received user input (See Goldish: Para. [0028] (stating that using a, "remote trigger ... [the] user could turn the system on, and then take a picture ... [this] could also allow for simultaneous video-conferencing with the clinician using the built-in camera capabilities of say, an iPad®. or other electronic device")).
Regarding claim 19, Goldish in view of Liu teaches the method of claim 18 (See above discussion), and therefore substantially what is described in claim 19.
Goldish does not teach estimating, by the diagnostic processor, an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images, the inspected optical image and the inspected thermal image corresponding to the inspected body part; and estimating, by the diagnostic processor, a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images, the reference optical image and the reference thermal image corresponding to the reference or contralateral body part, wherein determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part.
Furthermore, Liu teaches further comprising: estimating, by the diagnostic processor (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")), an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot")); and
estimating, by the diagnostic processor, a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection")), wherein 
determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")) based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")).
The teachings of Goldish and the teachings of Liu are considered to be analogous to the claimed invention because they are in the same field of thermal imaging in medical applications and, more particularly, to temperature estimation of body parts. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Goldish with the teachings of Liu to provide for what is described in claim 19. This is because Liu, Section 1, Introduction provides the motivation of using the, "[a]utomatic assessment and detection of diabetic foot complications in a noninvasive, noninteractive, and easy to use manner ... [such that the] technology could then be applied in an intelligent (tele)medicine system to be deployed at the patients’ homes, at health centers, or perhaps at hospitals."
Regarding claim 20, Goldish in view of Liu teaches the method of claim 18 (See above discussion), and therefore substantially what is described in claim 20.
Furthermore, Goldish teaches further comprising outputting, by an output device, status data corresponding to a current status of the imaging device (See Goldish: Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")).

    PNG
    media_image1.png
    897
    1089
    media_image1.png
    Greyscale

(Fig. 9 of Liu)
Response to Arguments
The amendments filed July 29, 2022 have been entered. Except where discussed above Applicant’s amendments to the drawings have overcome the objections made in the Non-Final Office Action mailed on April 29, 2022. Applicant’s amendments to the specification appear to have been made in reference to the Pre-Grant Publication rather than the specification as currently filed. Therefore, the objections to the specification made in the Non-Final Office Action mailed on April 29, 2022 are maintained. Except where discussed above Applicant’s amendments to the claims have overcome the objections to the claims made in the Non-Final Office Action mailed on April 29, 2022. The amendments made to the claims have changed their scope. Accordingly, each and every claim has changed in scope. The scope changing amendments have necessitated the new grounds of rejection described above. Otherwise, Applicant’s remarks filed July 29, 2022 have been fully considered but they are not persuasive.
	The Applicant asserts on page 16 of the Remarks:
	The drawings were objected to because two reference characters (114 and 156) were used to designate an input device. Applicant respectfully traverses this objection. Input device 114 may be used to electrically connect an output device 112 of the imaging device 104 and may include, for example, Bluetooth, IR, Wi-Fi, etc. (see paragraph [0029]). This input device 114 thus functions in a manner similar to an input port. The input device 156, on the other hand, may be used to receive input from a user (visual, auditory, touch input) and includes, for example, a camera, a microphone, a touchscreen, etc. (see paragraph [0038]). Thus, the input device 114 may receive data from another electronic device ( e.g., the imaging device 104 ), and the input device 156 may receive data via user input. Thus, it is proper for the drawings to include both element 114 and element 156.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “drawings were objected to because two reference characters (114 and 156) were used to designate an input device.” This is because this assertion misconstrues the nature of the objection made to the drawings. The objection to the use of the phrase “input device” in connection with reference characters “114” and “156” is intended to call attention to the potential ambiguity in the interpretation of the phrase “input device.” Specifically, if the phrase “input device” were used elsewhere in the specification without a reference character it would be unclear if the “input device” being referenced was the “input device 114” or the “input device 156.” Therefore, it is suggested that the phrase “input device” be modified in connection with one or both of these reference characters to remove this potential ambiguity. For example, where “input device 156” is used Applicant could amend the specification to say “user input device 156.” For at least these reasons Applicant’s remarks are not considered persuasive.
	The Applicant asserts on page 18 of the Remarks:
Claim 1 has been amended to recite …

… none of the cited references disclose or contemplate use of both an imaging device for imaging purposes and a mobile device for logic purposes, much less that a base unit is mechanically coupled to both an imaging device and to a mobile device that is separate from the image device. This feature is disclosed in FIG. 1 (reproduced below). As shown, the base unit 106 is designed to be mechanically coupled to both the imaging device 104 and the mobile device 102. This allows a fully integrated/connected unit to function as an imaging device and a connected/logic device, which is advantageous over conventional systems.
	Claims 12 and 17 have been amended in a similar manner as claim 1…

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “none of the cited references disclose or contemplate use of both an imaging device for imaging purposes and a mobile device for logic purposes, much less that a base unit is mechanically coupled to both an imaging device and to a mobile device that is separate from the image device.” This is because, as provided above, Goldish in view of Liu is understood to teach “… an imaging device having: a thermal camera configured to detect thermal images corresponding to an inspected body part (See Goldish: Para. [0038] (providing that the, "thermal imagers contemplated herein are sensitive enough to capture micro-spots or highly localized presentation based upon variation of temperature patterning across a given foot profile and/or an adjacent foot profile")) … a mobile device in electrical communication with the imaging device, remote from the imaging device (See Goldish: Para. [0027] (stating that the, "system for screening the skin condition of the plantar surface of the feet ... is portable and easily used at a home based setting, [and] interfaces with many popular electronic devices such as laptops, iPads®, tablet PCs, PDAs, smart phones, cell phones and the like"), Para. [0029] (providing that the system includes, "interfacing with an advanced mobile phone, so as to use the unit as both the imaging device and the means of transmission"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user")) … configured to receive the thermal images from the thermal camera and to transmit the optical images and the thermal images (See Goldish: Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection"), and Para. [0037] (clarifying that, "a thermal imager or a photographic still image camera may be used, either singly or in tandem, or alternatively, a dual use thermal/photographic still image camera may be employed that can capture thermal imaging independently or together as an overlay with a photographic still image")); a base unit configured to be mechanically coupled to the imaging device and the mobile device (See Goldish: Paras. [0030]-[0031] (providing that, "support structure 24 may comprise two substantially parallel stabilizing leg cuffs ... [which] situates [the] image acquisition device 20 … [and] support structure 24 ... [supports] not only the lower legs, but also fully support or elevate the feet of a seated user on support frame 12 ... monitor interface 28 may be optionally affixed to support frame 12 by optional monitor interface support 26"), Para. [0030] (clarifying that, "various types of possible image acquisition device 20, such as cameras, video cameras, webcams, video and/or camera-enabled smart phones, video and/or camera-enabled PDAs, and video and/or camera-enabled tablets and the like"), and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user ... monitor interface 28 may be independently situated and may comprise any viewing device, whether a computer, smart television screen, PDA, iPad®, etc. so long as the native software therein would allow the user to see his own feet on an easily visible screen, and which is connected to image acquisition device 20 through either a wired or wireless connection")); and a diagnostic processor remote from the imaging device, configured to receive the optical images and the thermal images from the mobile device (See Goldish: Para. [0012] (clarifying that the disclosure provides, "screening method that offers portable home screening that can interface electronically for telemedicine approaches") and Para. [0031] (providing that the, "images taken by image acquisition device 20 to be transported in either a wired fashion or via a USB port, or wirelessly via Bluetooth® or other wireless protocol, to a monitor interface 28 that is electronically connected to the image acquisition device for real time viewing of images acquired by said image acquisition device by an immediate user"); see also Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")), and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images (See Liu: Section 3, Methodology for Automatic Detection of Diabetic Foot Complications, and Section 3.1, Overview of the Proposed Methodology, Paras. 1-5 (providing that the, "proposed methodology ... [pertains to] patient-specific image analysis [used] to automatically detect diabetic foot complications ... [and the] first step after image acquisition was the segmentation of the feet … [the] next step is the alignment of the RGB images and thermal images ... [and the] last step was to conduct asymmetric analysis to detect the temperature differences of contralateral regions on the left and right feet")).”
	Furthermore, in making this assertion Applicant provides conclusory statements without sufficient reasoning in support. Applicant’s reference to various sections of the specification do not provide sufficient reasoning as to how, under the principles of the broadest reasonable interpretation of the claims, the references relied upon in the Non-Final Office Action mailed on April 29, 2022 fail to support the prior art based rejections of the claims. For at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 103” Applicant’s remarks are not considered persuasive.
The Applicant asserts on page 19 of the Remarks:
	Applicant further respectfully submits that the cited references fail to disclose or contemplate the features of claims 4, 15, and 19. In particular, the references fail to account for an image displacement of the inspected body part and of the reference or contralateral body part, and to determine that the functional disorder or inflammation occurred based on the displacements.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “the cited references fail to disclose or contemplate the features of claims 4, 15, and 19 ... the references fail to account for an image displacement of the inspected body part and of the reference or contralateral body part, and to determine that the functional disorder or inflammation occurred based on the displacements.” This is because, as provided above, Goldish in view of Liu teaches, “wherein the diagnostic processor (See Liu: Section 3.2.1, Machine learning for color image segmentation, Para. 8 (clarifying that, "image processing and pattern classification were performed on the MATLAB R2012b platform with an additional toolbox PRtools V5 in 64 bits Windows 7")) is further configured to: estimate an inspected recorded image displacement based on an inspected optical image of the optical images and an inspected thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the inspected optical image and the inspected thermal image corresponding to the inspected body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot")); and 
estimate a reference recorded image displacement based on a reference optical image of the optical images and a reference thermal image of the thermal images (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")), the reference optical image and the reference thermal image corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 1 (clarifying that, "the right foot was chosen as the static object and the left foot was mapped on the right foot"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection")), wherein 
determining that the functional disorder or inflammation of the inspected body part has occurred is performed by comparing the inspected thermal image to the reference thermal image (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")) based on the inspected recorded image displacement corresponding to the inspected body part and the reference recorded image displacement corresponding to the reference or contralateral body part (See Liu: Section 4.3, Left and Right Feet Registrations and Detection of Diabetic Foot Complications, Para. 2 (stating that, "a quantitative assessment of the registration results, a comparison between manual association of some regions on the right and left foot and automated association (by our right/left registration algorithm) was performed"); Fig. 9 (provided below and clarifying that, "registration and risk identification with 2.2°C as criterion [is shown]. Magenta regions on the right foot and the flipped left foot show the contralateral region selection. The blue lines represent the shifts due to the B-spline registration ... The detected differences: in red/blue regions the temperature of the right/left foot exceeds the one of the left/right foot by more than 2.2°C: (a) results of a patient with an infected ulcer and an amputated hallux on the right foot")).
	Furthermore, in making this assertion Applicant provides conclusory statements without sufficient reasoning in support. Applicant’s reasoning does not provide sufficient detail as to how, under the principles of the broadest reasonable interpretation of the claims, the references relied upon in the Non-Final Office Action mailed on April 29, 2022 fail to support the prior art based rejections of the claims. For at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 103” Applicant’s remarks are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793       

                     /SERKAN AKAR/                     Primary Examiner, Art Unit 3793